Fain, J.,
concurring. I concur in Justice Pfeifer’s opinion for the court, but I write separately to elaborate upon my reasoning. In my view, the trial judge did not abuse his discretion by declaring a mistrial, especially because that action by the trial court was invited by counsel for both parties, who indicated, before the verdict was known, that the unusual circumstance of the alternate juror having sat in the jury room throughout deliberations “place[d] a question mark” on “the validity of the verdict,” as counsel for Rist, the party who prevailed in the verdict, put it. Although Rist’s counsel thereafter sought to have the trial judge question the regular jurors concerning the alternate juror’s role during deliberations, the trial judge was well within his discretion in rejecting this proposal, since that would have infringed upon the privacy of the jury’s deliberative process.
Although I concur that the trial judge was within his1 discretion in declaring the mistrial, especially in view of the implicit invitation to do so by counsel for both parties, who indicated that the alternate juror’s presence during deliberations had tainted the verdict, I am of the opinion that the trial judge would also have been well within his discretion had he decided not to declare a mistrial. In this Í am guided by this court’s opinion1 in Armleder v. Lieberman (1877), 33 Ohio St. 77, *254which analyzed a comparable situation with reasoning remarkably applicable one hundred twenty-three years later. While a jury was deliberating, a “dangerous” fire broke out less than one hundred fifty feet from the jury room. The jurors, along with other courthouse denizens, exited the courthouse in some haste. While outside, one of the jurors spoke with an attorney, who was apparently not involved with the case in which the juror was deliberating, concerning the difficulty of deciding the case without access to certain books and papers. The attorney may have indicated that the jury might ask the court for the documents. The trial judge’s decision not to set aside the jury’s verdict upon grounds of juror misconduct was upheld, the court reasoning:
“While the conduct of the juror was clearly improper, and such as would ordinarily call for animadversion from the court, we wholly fail to discover from the testimony such misconduct as prevented a fair trial or an honest verdict.
“A different ruling would not operate justly. It would punish an innocent party for no offense of his. When the juror is guilty of violating both oath and duty by improper conduct, he should be made to answer for it, and not an innocent party, in no way accessory to the misconduct of the juror.
' “To arrest from a party a verdict, which appears to have been honestly obtained, after long and expensive litigation, merely because a juror has been so indiscreet as to speak of the case to a stranger, when he could have received no advantage from that improper act of the juror, and the opposite party no prejudice, would be scarcely compatible with the due administration of judicial justice. When, however, the prevailing party, or his agent or friend, has approached a juror during the trial, or while he has the case under consideration, and addressed the juror on the subject of the action, the verdict should be set aside. He should be made, in that way, to feel the punishment of violated law. [Citation omitted.]
“So, if it appears to the court that the unsuccessful party either did, or probably might have sustained injury from the improper conduct of the juror, a new trial should be granted, to the end that a verdict may be obtained, freed from suspicion that one party has been favored, or the other prejudiced by the misconduct of a juror. The court will seek, as far as practicable, to preserve the purity of trials by jury, and the books show that many learned judges have thought the surest way to attain that end is by setting aside every verdict where a juror has spoken of the case contrary to law. This is hardly the spirit of our statute, and would fail to attain the desired result. The juror suffers nothing by setting aside the verdict. The successful party alone is injured; and, if innocent, should not be made to suffer.
“Upon the whole, we think the rule that will best secure the desired result would be, that, in cases where the irregularity or misconduct of the juror appears *255to have operated in favor of the successful party, and as a necessary consequence, to the prejudice of the unsuccessful party, a new trial should be granted. On the other hand, where it appears that it has produced no such result, the verdict should be permitted to stand.” Armleder v. Lieberman, supra, at 83-84.
I commend this reasoning to trial judges today confronted with similar juror misconduct or irregularity. Litigation today is no less expensive in time and money than it was in 1877, when Armleder was decided. If the misconduct or irregularity is not the fault of the prevailing party, and if it does not appear likely that the verdict was influenced by the misconduct or irregularity, a trial judge, in the sound exercise of discretion, should ordinarily not declare a mistrial, but should accept the verdict, and render judgment accordingly.
In the case before us, however, I cannot say that Judge Walker abused his discretion in declaring a mistrial, in view of the fact that counsel for both parties had expressed an opinion that the validity of the verdict had been brought into question by the presence of the alternate juror in the jury room during deliberations. Although counsel for Rist thereafter, but before the verdict was known to him, expressed a desire that inquiry be made of the regular jurors concerning the effect that the presence of the alternate juror may have had upon their deliberations, in my view the trial judge was within his discretion in rejecting this proposal because of the invasion of the privacy of the jury’s deliberations that would necessarily have resulted from the proposed inquiry.

. Technically, Armleder was an opinion of the Supreme Court Commission of Ohio, rather than of the Supreme Court, but the decisions of the Commission are entitled to equal precedential deference. See Section 22, Article IV, Ohio Constitution.